Jenkins, P. J.
1. The provisions of the prohibition statute (Park’s Code Supp. 1917, § 448 (oooo) ), rendering contraband all apparatus or appliances used or about to be used for the purpose of distilling or manufacturing intoxicating liquors or beverages, or for the purpose of holding or containing the same, and requiring sheriffs, deputy sheriffs, and other executive officers of this State to destroy the same summarily without any formal order of court, refer to such apparatus or appliances as may be then used or about to be used directly in some process connected with the manufacturing or with the holding or containing of such liquors or beverages. It does not render contraband and subject to summary destruction any goods or articles which may be contemporaneously and incidentally used by one violating the statute by making or distilling liquor, but whose use and purpose do not directly relate or pertain to any process of manufacturing or to the containing of such liquors or beverages. But where an apparatus or appliance is thus directly employed or is about to be employed in some of the actual processes of converting materials into intoxicating liquors or beverages, the mere fact that the apparatus or appliance may be employed for some good and lawful purpose does not prevent it from being rendered contraband or render it - immune from summary destruction.
2. The statutory provisions referred to, relating to the seizure, condemnation, and sale of “ all vehicles and conveyances of every kind and description which are used on any of the public roads or private ways of this State, and all boats and vessels of every kind and description which are used in any of the waters of this State, in conveying any liquors or beverages, the sale or possession of which is prohibited by law,” being a summary process and in derogation of the common law, must be strictly construed, and cannot be extended or enlarged by implication. Such seizures, condemnations, and sales, with the application of the proceeds arising therefrom, as provided by the terms of the section referred to, are limited by the provisions of the statute itself to seizures and sales of vehicles and conveyances used in conveying intoxicating liquors and beverages over or along any of the public roads, private ways, or waters of this State; and the statute fails to give any like authority for the seizure, condemnation, sale, and application of the proceeds therefrom of any other goods, articles, or appliances, even though rendered contraband and subject to summary destruction by reason of having been used or having been about to be used directly in some process connected with the manufacturing or containing of intoxicating liquors.
3. The proceeding for condemnation and sale being taken under au*324thority of and in pursuance of the statutory provisions referred to above, and not being authorized by the same, the petition should have been dismissed on demurrer. Whether a suit would lie to condemn for public use such of the property as might be shown to have become contraband is not a question involved in the present proceeding. Judgment reversed.
Decided May 21, 1923.

Stephens and Bell, JJ., concur.

77. 5. While, for plaintiff in error.
•7. Saxion Daniel, solieiior-general, contra.